Case 1:20-cv-01294-NYW Document 18 Filed 09/09/20 USDC Colorado Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No.: 1:20-cv-001294-NYW

  FRED NEKOUEE, individually,             :
                                          :
               Plaintiff,                 :
                                          :
  vs.                                     :
                                          :
  TARGET CORPORATION, a Minnesota         :
  corporation;                            :
                                          :
               Defendant.                 :
  _______________________________________ /


                                NOTICE OF SETTLEMENT

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby advises the

Court that Defendant TARGET CORPORATION has reached a settlement with Plaintiff Fred

Nekouee. Such parties expect to perfect the settlement agreement within the next 10-days.




                                                   Respectfully submitted,

                                                   s/Robert J. Vincze
                                                   Robert J. Vincze (CO #28399)
                                                   Law Offices of Robert J. Vincze
                                                   PO Box 792 Andover, Kansas 67002
                                                   Phone: 303-204-8207
                                                   Email: vinczelaw@att.net

                                                   Attorney for Plaintiff Fred Nekouee




                                               1
Case 1:20-cv-01294-NYW Document 18 Filed 09/09/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

       I certify that on September 9, 2020, I electronically filed the foregoing Notice with the
Clerk of the Court using the CM/ECF system.


                                                     s/Robert J. Vincze
                                                     Robert J. Vincze (CO #28399)




                                                 2
